Title: To James Madison from Alexander J. Dallas, 3 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dr. Sir
                        
                        3 May 1815
                    
                    At the request of Col. Owings the inclosed letter is s[e]nt to you. His case has been well considered, and well decided. Major Taylor has been placed on the list. I am, Dr Sir, Yr. mo. obdt.
                    
                        A. J. Dallas
                    
                